2:19-cv-00392-DCN      Date Filed 10/27/20      Entry Number 126        Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    KING GRANT-DAVIS,                         )
                                              )
                         Plaintiff,           )         No. 2:19-cv-0392-DCN-TER
                                              )
                  vs.                         )                 ORDER
                                              )
    ATTORNEY GENERAL ALAN WILSON, )
    MARK KEEL, Chief of the South Carolina )
    Law Enforcement Division, WILLIAM         )
    BARR, United States Attorney General, and )
    BENJAMIN CARSON, United States            )
    Secretary of Department of Housing and    )
    Urban Development,                        )
                                              )
                         Defendants.          )
    ____________________________________)

           This matter is before the court on defendants South Carolina Attorney General

    Alan Wilson and Chief of the South Carolina Law Enforcement Division Mark Keel’s

    (the “State Defendants”) motion to dismiss, ECF No. 81, and United States Attorney

    General William Barr and United States Secretary of Department of Housing and Urban

    Development Benjamin Carson’s (the “Federal Defendants”) motion to dismiss, ECF No.

    83. For the reasons set forth below, the court denies the motions to dismiss without

    prejudice and grants plaintiff King Grant-Davis (“Grant-Davis”) leave to amend his

    complaint.

                                      I. BACKGROUND

           Grant-Davis is a disabled senior citizen and a convicted sex offender living in

    Charleston, South Carolina. Am. Compl. ¶¶ 25, 8, 9. In early 2018, Grant-Davis

    “submitted two applications with the Housing Authority of the City of Charleston

    requesting Public Housing or Section 8 Housing.” Id. ¶ 25. The Housing Authority

                                                1
2:19-cv-00392-DCN       Date Filed 10/27/20       Entry Number 126        Page 2 of 7




    found Grant-Davis “ineligible” for housing assistance because he was “subject to a

    lifetime registration requirement under a state sex offender registration program.” Id. ¶

    26. Grant-Davis was unsuccessful in his appeal of the ruling. Id. Grant-Davis filed this

    action to challenge the constitutionality, facially and as applied to him, of South

    Carolina’s Sex Offender Registry Act, S.C. Code Ann. § 23-3-400, et seq., the federal

    Sex Offender Registration and Notification Act, 34 U.S.C. § 20901, et seq., and

    numerous other federal statutes. All pretrial proceedings in this case were referred to

    Magistrate Judge Thomas E. Rogers pursuant to 28 U.S.C. 636(b)(1)(A), (B) and Local

    Civ. Rule 73.02(B)(2)(g) (D.S.C).

           After filing his complaint, Grant-Davis submitted multiple documents all entitled

    “Notice of Joinder,” in which he presented additional factual allegations and claims.

    ECF Nos. 53, 56, 62-64, 66-68, 70-71. On May 23, 2019, the State Defendants moved to

    dismiss, ECF No. 27, and, on June 12, 2019, the Federal Defendants moved to dismiss,

    ECF No. 32. On June 24, 2019, Grant-Davis moved to amend his complaint, ECF No.

    37, and, on January 24, 2020, Magistrate Judge Rogers granted Grant-Davis’s motion to

    amend and denied defendants’ motions to dismiss as moot, ECF No. 75.

           Grant-Davis filed his amended complaint on January 24, 2020 but failed to add

    many of his claims raised in his “Notice of Joinder” filings. Compare ECF No. 77 with

    ECF Nos. 53, 56, 62-64, 66-68, 70-71. On February 7, 2020, the State Defendants

    moved to dismiss Grant-Davis’s amended complaint. ECF No. 81. On February 10,

    2020, the Federal Defendants also moved to dismiss the amended complaint. ECF No.

    83. Grant-Davis timely responded to both motions. ECF Nos. 91, 92. Grant-Davis then

    submitted additional “Notice of Joinder” documents alleging new claims. ECF Nos. 98-



                                                  2
2:19-cv-00392-DCN       Date Filed 10/27/20      Entry Number 126        Page 3 of 7




    99. On July 31, 2020, Magistrate Judge Rogers filed a Report and Recommendation

    recommending that both motions to dismiss be granted (the “R&R”). ECF No. 100.

    Grant-Davis filed objections to the R&R, in which he also requested leave to further

    amend his complaint. ECF Nos. 110, 121. On September 16, 2020, the State Defendants

    responded. ECF No. 124. On September 23, 2020, Grant-Davis replied. ECF No. 125.

    As such, the motions to dismiss are now ripe for review.

                                        II. STANDARD

           This court is charged with conducting a de novo review of any portion of the

    Magistrate Judge’s R&R to which specific, written objections are made. 28 U.S.C.

    § 636(b)(1). A party’s failure to object is accepted as agreement with the conclusions of

    the Magistrate Judge. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The

    recommendation of the Magistrate Judge carries no presumptive weight, and the

    responsibility to make a final determination rests with this court. Mathews v. Weber, 423

    U.S. 261, 270-71 (1976). However, de novo review is unnecessary when a party makes

    general and conclusory objections without directing a court’s attention to a specific error

    in the Magistrate Judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th

    Cir. 1982). In the absence of a specific objection, the court reviews the R&R only for

    clear error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

    2005) (citation omitted).

           A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

    granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

    F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

    Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .



                                                 3
2:19-cv-00392-DCN        Date Filed 10/27/20       Entry Number 126          Page 4 of 7




    does not resolve contests surrounding the facts, the merits of a claim, or the applicability

    of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

    statement of the claim showing that the pleader is entitled to relief.” FED. R. CIV. P.

    8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

    plaintiff can prove no set of facts that would support his claim and would entitle him to

    relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

    considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

    as true and should view the complaint in a light most favorable to the plaintiff. Ostrzenski

    v. Seigel, 177 F.3d 245, 251 (4th Cir. 1999); Mylan Labs., Inc., 7 F.3d at 1134. “To

    survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

    U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

    (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

    allows the court to draw the reasonable inference that the defendant is liable for the

    misconduct alleged.” Id.

                                         III. DISCUSSION

            Among his many objections to the R&R, Grant-Davis specifically objects to the

    Magistrate Judge’s recommendation that his “motions for joinder” and request to amend

    his complaint be denied. ECF No. 110 at 1-4. As explained below, the court agrees that

    Grant-Davis should be permitted to amend his complaint. Because the court denies the

    motions to dismiss as moot on this basis, the court need not consider Grant-Davis’s other

    objections to the R&R.




                                                   4
2:19-cv-00392-DCN       Date Filed 10/27/20     Entry Number 126        Page 5 of 7




           In his responses and objections, Grant-Davis discusses his “joindered claims,”

    meaning those claims alleged in his “Notice of Joinder” filings and not included in his

    amended complaint. See ECF Nos. 53, 56, 62-64, 66-68, 70-71, 98-99. In his responses

    to the motions to dismiss, Grant-Davis argues that defendants have not responded to, and

    thus have waived any defenses to, these claims. See ECF No. 91 at 7. Alternatively,

    Grant-Davis requests leave to further amend his complaint to include these claims if

    necessary for consideration. ECF No. 91 at 15. In the R&R, Magistrate Judge Rogers

    recommended that the court deny Grant-Davis leave to amend and considered the

    amended complaint without the “joindered claims.” ECF No. 100 at 2-3. In his

    objections to the R&R, Grant-Davis argues that the Magistrate Judge erred in failing to

    consider the nine “joindered claims” and in recommending that the court deny Grant-

    Davis leave to amend. ECF No. 110 at 3.

           Federal Rule of Civil Procedure 18(a) provides that “[a] party asserting a claim []

    may join, as independent or alternative claims, as many claims as it has against an

    opposing party.” However, a plaintiff must assert all such claims in his or her complaint.

    See FED. R. CIV. P. 8. Rule 18 makes no mention of adding causes of action or amending

    a complaint once an action has commenced. Accordingly, Grant-Davis is mistaken in his

    contention that he may join claims through the submission of motions or notices of

    joinder under Rule 18. Instead, Federal Rule of Civil Procedure 15 addresses the proper

    method for amending pleadings. Under Rule 15, a party may amend its pleading once as

    a matter of course within 21 days after serving it. Otherwise, a party may only amend its

    pleading with the opposing party’s written consent or the court’s leave. Id. The

    Magistrate Judge recommended that the court deny Grant-Davis leave to amend because



                                                5
2:19-cv-00392-DCN       Date Filed 10/27/20      Entry Number 126        Page 6 of 7




    any amendment “would be futile.” ECF No. 100 at 3, n. 2. However, the court cannot

    deduce whether amendment would be futile from the one footnote in the R&R meant to

    address all nine of Grant-Davis’s proposed additional claims. Defendants do not provide

    any further analysis of Grant-Davis’s proposed amendments and simply cite this footnote

    in the R&R to argue that leave to amend should be denied. ECF No. 124 at 5. Rule

    15(a)(2) provides that leave to amend a pleading should be given freely when justice so

    requires. Accordingly, the court in its discretion permits Grant-Davis to amend his

    complaint to include all his asserted claims and denies as moot defendants’ motions to

    dismiss. To be clear, Grant-Davis is directed to include all claims he wishes the court to

    consider in his second amended complaint, including any claims alleged in his “Notice of

    Joinder” or other filings. The court will not consider any of Grant-Davis’s claims outside

    of the second amended complaint.

                                      IV. CONCLUSION

           For the foregoing reasons the court DENIES WITHOUT PREJUDICE

    defendants’ motions to dismiss and GRANTS plaintiff leave to amend his amended

    complaint. Plaintiff has until November 16, 2020 to file his second amended complaint,

    and the court REMANDS the case to Magistrate Judge Rogers to consider such newly

    amended complaint.




                                                 6
2:19-cv-00392-DCN    Date Filed 10/27/20   Entry Number 126   Page 7 of 7




          AND IT IS SO ORDERED.




                                    DAVID C. NORTON
                                    UNITED STATES DISTRICT JUDGE

    October 27, 2020
    Charleston, South Carolina




                                           7
